Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142936                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  GALE BOERTMANN,                                                                                          Brian K. Zahra,
           Plaintiff-Appellee,                                                                                        Justices


  v                                                                 SC: 142936
                                                                    COA: 293835
                                                                    Macomb CC: 2008-003332-NF
  CINCINNATI INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 8, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  address whether a no-fault insured who sustains psychological injury producing physical
  symptoms as a result of witnessing the fatal injury of a family member in an automobile
  accident while not an occupant of the vehicle involved is entitled under
  MCL 500.3105(1) to recover benefits for accidental bodily injury arising out of the
  ownership, operation, maintenance or use of a motor vehicle as a motor vehicle.

         The Michigan Association for Justice, the Michigan Defense Trial Counsel, Inc.,
  the Commissioner of the Office of Financial and Insurance Regulation, and the
  Negligence Law Section of the State Bar of Michigan are invited to file briefs amicus
  curiae. Other persons or groups interested in the determination of the issues presented in
  this case may move the Court for permission to file briefs amicus curiae.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 19, 2011                    _________________________________________
           p1012                                                               Clerk